Citation Nr: 9917224	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  This appeal arises from a June 1997 rating 
decision of the Los Angeles, California, regional office (RO) 
which denied service connection for bilateral hearing loss.  
The notice of disagreement was received in June 1997.  The 
statement of the case was issued in July 1997.  The veteran's 
substantive appeal was received in August 1997.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in February 1999 for the purpose of affording due 
process, and it has been returned to the Board for appellate 
review.

On April 27, 1999, a hearing was held at the RO before N. R. 
Robin, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991).


FINDINGS OF FACT

1.  At his pre-induction examination, the veteran was noted 
to have a hearing loss and a history of chronic adhesive 
otitis media of the left ear.

2.  Current medical evidence shows that the veteran has a 
mild, possibly conductive, hearing loss in the right ear and 
a moderately-severe to severe mixed hearing loss in the left 
ear.

3.  The veteran has not presented medical evidence 
establishing an increase in severity during service of his 
preexisting hearing loss or a nexus between left ear hearing 
loss and service.

4.  The claim for service connection for bilateral hearing 
loss is not plausible.

5.  This case does not involve a question of medical 
complexity or controversy so as to warrant its submission for 
the opinion of an independent medical expert (IME).  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  An advisory opinion from an IME is not warranted.  
38 U.S.C.A. §§ 5107, 7109 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran gave a history of ear trouble at his pre-
induction examination; he denied hearing loss.  In a letter 
dated in June 1966, Kunitaro Tsugawa, M.D., reported that the 
veteran had been followed from 1956 to 1958 for complaints of 
running of the left ear with hearing loss.  He said the 
veteran gave a history of having intermittent ear draining in 
the left ear since infancy.  Dr. Tsugawa indicated that the 
veteran had been diagnosed as having chronic adhesive otitis 
media with moderate hearing impairment.  On a Report of 
Medical Examination dated in August 1966, there was no 
evidence that the veteran's ear canals were infected.  The 
eardrums were reported as abnormal.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
15(25)
15(25)
X
20(25)
LEFT
20(35)
15(25)
5(15)
X
15(20)

The figures in parentheses represent measurement under ISO 
standards (currently in use) to facilitate data comparison.  
Prior to November 1967, audiometric results were reported in 
ASA standards in the service medical records.  

Service medical records contain no reference to complaints or 
treatment of a hearing problem.  The veteran's discharge 
examination in 1968 indicated that his eardrums were 
abnormal.  He specifically denied hearing loss.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
5
LEFT
0
0
5
X
10

The veteran Form DD-214 (Report of Transfer or Discharge) 
indicated that his military occupational specialty (MOS) was 
record clerk.  Service in the Republic of Vietnam was 
referenced.

In September 1996, the veteran filed a claim for service 
connection for hearing loss.  He indicated that he had been 
suffering from hearing loss since 1978.

Medical records from Nelman C. Low, M.D., the Otologic 
Medical Group, and 
A. Dela Cruz dated from September 1978 to October 1984 were 
associated with the claims folder.  Those record reflect that 
the veteran had numerous surgical procedures performed on 
both ears.  In September 1978, the veteran was seen by Dr. 
Cruz for complaints of left ear hearing loss, tinnitus, and 
drainage.  He denied pain or dizziness.  He gave a history of 
intermittent otorrhea since childhood.  The veteran also 
indicated that he had served in the U.S. Army for two (2) 
years in ammunitions.  He reported that he used a blow dryer 
at work, and that he occasionally used power tools.  An 
audiological evaluation showed an average pure tone threshold 
of 18 decibels in the right ear and 38 decibels in the left 
ear.  Speech discrimination ability was 100 percent in the 
right ear and 96 percent in the left ear.  Following a 
physical examination, the impression was chronic otitis 
media.  The veteran underwent a left tympanoplasty with 
mastoidectomy due to chronic otitis media in July 1984 and a 
revision of that procedure in September 1985.

In February 1994, the veteran was evaluated by Dr. Low for a 
long history of ear problems.  His previous history of ear 
explorations was referenced.  On examination, Dr. Low 
reported that the veteran had a large central tympanic 
membrane perforation on the right side, and that the left 
side showed tympanosclerosis.  An audiological evaluation was 
said to have shown a mixed hearing loss of about 50 decibels 
on the right side and 40 to 50 decibels on the left with flat 
tympanograms.  A right tympanoplasty and left myringotomy and 
tube placement was performed in April 1994.  In a letter 
dated in July 1994, Dr. Low stated that his ears were healing 
well, and that his hearing had improved.  He noted that the 
veteran had a past history of traumatizing his ear.  Again, 
there were no findings attributing the veteran's hearing loss 
or ear problems to his military service.

On December 1996, the veteran was afforded a VA general 
medical examination.  He reported that a perforated tympanic 
membrane was discovered in 1982.  He said the perforated 
tympanic membrane was thought to be related to inservice 
exposure to explosions.  Despite surgery to correct this 
condition, the veteran stated his hearing in his left ear had 
not improved.  The canals of both ears appeared normal.  
However, the left tympanic membrane could not be viewed due 
to cerumen occluding the canal.  The right tympanic membrane 
appeared somewhat scarred.  The diagnosis was decreased 
hearing in left ear secondary to a perforated tympanic 
membrane.

The veteran also underwent a VA audiological examination in 
December 1996.  Again, he gave an inservice history of 
acoustic trauma.  He said he also had a history of a 
perforated tympanic membrane.  He was unsure as to when this 
occurred.  He was noted to have undergone a tympanoplasty in 
1985.  The veteran was afforded a VA audiometry examination.  
This showed an average pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 hertz of 30 decibels in the right ear and 71 
decibels in the left ear.  Speech discrimination ability was 
98 percent in the right ear and 78 percent in the left ear.  
He was described as having a mild, possibly conductive, 
hearing loss in the right ear with a moderately-severe to 
severe mixed hearing loss in the left ear.  On physical 
examination, the right ear was clear though there was 
evidence of myringa sclerosis and some mild traction.  The 
left ear showed post-surgical changes with decreased 
mobility.  The diagnoses were status post tympanoplasty in 
the left ear with residual or persistent conductive hearing 
loss and some atelectasis of the right ear with old changes 
consistent of myringa sclerosis.

By a rating action dated in June 1997, service connection for 
hearing loss was denied.  The RO concluded there was no 
evidence that the veteran's preexisting hearing loss had been 
aggravated by his military service.  Moreover, the RO 
determined that there was no evidence of treatment or 
diagnosis of hearing loss within the one (1) year presumptive 
period after his discharge.

Thereafter, the veteran submitted medical records from 
Hakimeh B. Kadivar, M.D., dated from May 1993 to July 1993.  
Those records show that the veteran had been diagnosed as 
having chronic bilateral otitis media and tympanosclerosis 
and a perforated right eardrum, and that he underwent a 
debridement of the right ear in June 1993.  A letter dated in 
May 1993 indicated that the veteran had been referred for an 
audiology evaluation due to his "life-long history of ear 
problems."  Following said evaluation, it was determined 
that the veteran had a bilateral hearing loss that, in part, 
was due to a mass condition in both middle ears.

The veteran was afforded a personal hearing before the RO in 
August 1997.  During his service in Vietnam, he stated that 
his MOS was ordinance specialist.  He said this duty exposed 
him to damaging noises.  He acknowledged that he had a pre-
service history of hearing loss and ear problems.  However, 
he maintained that the severity of his hearing loss was 
significantly worsened by his inservice noise exposure.  He 
averred that his discharge examination was superficial.  He 
could not recall whether he was afforded a hearing test at 
that time.  The veteran said his hearing loss progressed 
post-service, and that he eventually sought treatment in 
1978.  He denied having any hearing evaluation prior to that 
time.  He also denied any post-service history of noise 
exposure or head injury.  He indicated he was being issued 
hearing aids through the Long Beach VA Medical Center (VAMC).

Service connection for hearing loss was denied in September 
1997.  The hearing officer found there was no evidence that 
the veteran's hearing loss was incurred in service or within 
the one (1) year presumptive period, or that the condition 
was aggravated by his military service.  The hearing officer 
added that there was no medical evidence that established a 
relationship between his hearing loss and active military 
duty.  A supplemental statement of the case was furnished to 
the veteran that same month.

The matter was Remanded by the Board in February 1999 for the 
purpose of affording due process.  Specifically, the Board 
indicated that it had been unclear as to whether the veteran 
wished to appear for a personal hearing before a member of 
the Board, and that clarification had been sought.  In this 
regard, the Board noted that the veteran had responded that 
he wanted to attend a hearing before a member of the Board at 
the RO.

On April 27, 1999, the veteran was afforded a personal 
hearing before the undersigned at the RO.  He reported that 
he had a slight hearing loss prior to entering service.  
However, he maintained that his inservice exposure to noise 
worsened his preexisting hearing loss.  He indicated that he 
served as an ordinance specialist during his tour in Vietnam, 
and that his duties often involved the disposal of 
ammunition.  He added that he was also exposed to combat 
related noises on a daily basis.  The veteran stated that he 
experienced chronic ear drainage and tinnitus while serving 
in Vietnam.  He denied seeking inservice treatment for these 
problems.  The veteran testified that he did not seek post-
service treatment for hearing loss until 1983.  He stated his 
hearing loss had become gradually worse since his military 
service.  He indicated he had been receiving treatment for 
his ear problem through the Long Beach VAMC since 1997.  He 
said he went to the VAMC every six (6) months to have his 
hearing evaluated.  The veteran's representative asked that 
the veteran be scheduled for a VA examination to determine 
the etiology of his hearing loss.  Alternatively, the 
representative indicated that the matter should be referred 
to the Veterans Health Administration (VHA) or an independent 
medical examiner (IME) for an expert opinion regarding the 
relationship between the veteran's hearing loss and his 
exposure to noise in service.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

VA regulations further provide:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  (b) 
Wartime service; peacetime service after 
December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  (1) The usual effects of 
medical and surgical treatment in 
service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service.  (2) Due regard will be given 
the places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1998).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  See Brock v. Brown, 
10 Vet. App. 155 (1997) (noting that a well-grounded claim 
for service connection requires medical evidence of a nexus 
between an in-service injury or disease (or the aggravation 
thereof) and a current disability).

The Court notes that while 38 U.S.C.A. § 1154(b) allows 
combat veterans, in certain circumstances, to use lay 
evidence to establish incurrence in service of a disease or 
injury, by relaxing the evidentiary requirements for 
adjudication of certain combat-related VA disability 
compensation claims, it does not provide a substitute for 
medical-nexus evidence.  Instead, it serves only to reduce 
the evidentiary burden for combat veterans with respect to 
the second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999)

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for hearing loss is not 
well grounded.  His service medical records show that hearing 
loss in the right ear under VA standards and some diminution 
of hearing acuity in the left ear were noted both at the time 
of his enlistment.  However, hearing was normal in both ears 
under VA standards at the time of his separation from 
service.  The service medical records do not reflect that he 
ever complained of, or was treated for, problems associated 
with his ears or hearing during service or that the pre-
existing condition in the right ear underwent an increase in 
severity during his period of active military duty.

Further, although the veteran testified that he was exposed 
to harsh noises as an ordinance specialist in addition to 
combat related noises, no competent medical evidence has been 
submitted to show that the veteran's current hearing loss or 
any other ear problem suffered post-service was related to an 
incident, disease, or exposure related to his military 
service.  The Board has carefully considered his testimony in 
this regard.  However, as noted above, the record shows that 
the veteran did not seek post-service treatment for hearing 
loss until 1978.  As a lay person, he is competent to offer 
observations as to what he can see or has experienced, but 
not to opine as to the medical cause or origin of his 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; lay testimony is not competent to prove 
that which would require specialized knowledge or training).

Because the veteran's service medical records do not reflect 
that his hearing loss is attributable to military service, 
and no medical evidence has been submitted to show that the 
veteran's alleged inservice acoustic trauma caused his 
current hearing loss, it cannot properly be said that the 
record plausibly establishes that the disability is 
attributable to service.  In the absence of competent 
evidence demonstrating a link between the development of 
hearing loss and service, or showing an increase in severity 
of the pre-existing left ear hearing loss, the claim must be 
denied as not well-grounded.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991) (the presumption of aggravation applies 
only if the disorder in question underwent an increase in 
disability during service).

The Board observes that the veteran's representative argued 
that the case should be Remanded to the RO so that the 
veteran could be scheduled for a VA examination.  
Alternatively, the representative asked that this matter be 
referred to the VHA or an IME.  The basis for these requests 
was that the veteran's April 1999 testimony raised unanswered 
questions regarding the etiology of his hearing loss.  The 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA's duty to assist is 
limited to "only" those claimants who have established a 
well grounded claim.  Epps v. Gober, 126 F. 3d. 1464 (Fed. 
Cir 1997). Even if the veteran's claim were found to be well-
grounded, there is not presented a  question of medical 
complexity or controversy so as to warrant the submission of 
this case to an IME for an independent opinion or for a VHA 
or opinion.  

The Board notes that the veteran indicated that he is 
currently receiving treatment for his hearing loss through 
the Long Beach VAMC, and that there is no indication that the 
RO sought to obtain the veteran's treatment records from that 
facility.  While VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, the Board finds 
that the aforementioned medical records are not consequential 
in formulating a final decision in this case.  Dunn v. West, 
11 Vet App. 462 (1998); See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The veteran has reported that he was 
merely fitted for hearing aids at the VAMC, and that he had 
his hearing tested twice a year.  Moreover, he has not 
indicated that any VA physician has associated his current 
hearing loss with active military service.  As such, the 
Board finds that there would be no useful purpose in 
Remanding, thus causing further delay to the final 
adjudication of this matter, in order to obtain VA medical 
records.

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current hearing loss is 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (1991) to 
advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veteran Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the veteran has been advised by the RO, in the 
statement of the case, and by the Board in this decision of 
the evidence necessary to make his claim well-grounded.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied on the basis that the claim therefor is not well-
grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

